Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al. (US 9,190,532; hereinafter Wang).
Regarding claim 1, Wang discloses, in figs. 4-9, a method of forming a memory device, comprising: forming a first polysilicon layer 124 using a first polysilicon deposition 124 over and insulated from a semiconductor substrate 12; forming an insulation spacer 72/32/80 on the first polysilicon layer  124; removing some of the first polysilicon layer 124 so as to leave a block of the first polysilicon layer 124 under the insulation spacer 72/32/80 (fig. 7), wherein the block of the first polysilicon layer 124 has opposing first and second side surfaces; forming a source region 16 in the substrate 12 adjacent the first side surface; forming a second polysilicon layer 26 using a second polysilicon deposition 26, different from the first polysilicon deposition (fig. 5), over the substrate 12; removing some of the second polysilicon layer 26 so as to leave a block of the second polysilicon layer 26 that is over and insulated from the substrate 12 (fig. 7), and adjacent to and insulated from the second side surface; forming a third polysilicon layer 28 using a third polysilicon deposition, different from the first and second polysilicon depositions (fig. 9), over the substrate 12; removing some of the third polysilicon layer 28 so as to leave a block of the third polysilicon layer 28 that is over and insulated from the source region 16; and forming a drain region 14 in the substrate 12 adjacent to the block of the second polysilicon layer 26 (fig. 9).  

Regarding claim 2, Wang discloses wherein the forming of the insulation spacer 72/32/80 comprises: forming a block of insulation material 70 on the first polysilicon layer 124; forming a layer of insulation material 72/32/80 on the first polysilicon layer 124 and on the block of insulation material 70; removing some of the layer of insulation material 72/32/80 so as to leave the insulation spacer 72/32/80 of the layer of insulation material 72/32/80 disposed on the first polysilicon layer 124 and abutting a side surface of the block of insulation material 70 (figs. 6-7).  
Regarding claim 3, Wang discloses wherein the removing of some of the first polysilicon layer 124 comprises: performing a first polysilicon etch to define the first side surface aligned with a first side of the insulation spacer 72/32/80 (figs. 6-7); removing the block of insulation material 70 after the first polysilicon etch (figs. 7-8); performing a second polysilicon etch after the removing of the block of insulation material 70 to define the second side surface aligned with a second side of the insulation spacer 72/32/80 (figs. 7-8).
Regarding claim 4, Wang discloses further comprising: performing a polysilicon sloped etch on the first polysilicon layer 124 such that a portion of an upper surface of the first polysilicon layer slopes upwardly as the portion of the upper surface approaches the block of insulation material 70 (figs, 2-3); wherein the insulation spacer 72/32/80 is formed on the portion of the upper surface that slopes upwardly (fig. 7).
Regarding claim 5, Wang discloses wherein: the block of the first polysilicon layer 124 includes the upwardly sloping upper surface which terminates in a sharp edge at the second side surface (fig. 7).
Regarding claim 6, Wang discloses wherein the block of the third polysilicon layer 28 includes a side surface having a notch that faces and is insulated from the sharp edge (fig. 9).

Allowable Subject Matter


2.	Claims 9-10 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "wherein the removing of some of the second polysilicon layer comprises: performing a first polysilicon etch to remove a first portion of the second polysilicon layer on a first side of the insulation spacer, wherein the first polysilicon etch is performed before the forming of the third layer of polysilicon; performing a second polysilicon etch to remove a second portion of the second polysilicon layer on a second side of the insulation spacer opposite the first side of the insulation spacer, wherein the second polysilicon etch is performed after the forming of the third polysilicon layer” (claim 9) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Response to Arguments

4.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818